Case 1:19-cv-01176-AJT-MSN Document 13 Filed 10/03/19 Page 1 of 3 PageID# 131



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


JUSTIN E. FAIRFAX,

                      Plaintiff,

               v.
                                                        Case No. 1:19-cv-01176
CBS CORPORATION and CBS
BROADCASTING INC.,

                      Defendants.



              RULE 7.1 CORPORATE DISCLOSURE STATEMENT
      BY DEFENDANTS CBS CORPORATION AND CBS BROADCASTING INC.

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, and to enable

judges and magistrate judges to evaluate possible disqualification or recusal, the undersigned

counsel for Defendants CBS Corporation and CBS Broadcasting Inc. declare that CBS

Broadcasting Inc. is a wholly owned, indirect subsidiary of CBS Corporation. CBS Corporation

is a publicly traded company. National Amusements, Inc., a privately held company,

beneficially owns the majority of the Class A voting stock of CBS Corporation. CBS

Corporation is not aware of any publicly held corporation owning 10% of more of its total

common stock, i.e., Class A and Class B on a combined basis.

Dated: October 3, 2019                               Respectfully submitted,

                                                     BALLARD SPAHR LLP

                                                     By /s/ Matthew E. Kelley
                                                        Matthew E. Kelley, Va. Bar No. 84045
                                                        Jay Ward Brown, Va. Bar No. 34355
                                                     1909 K Street NW, 12th Floor
                                                     Washington, DC 20006-1157
                                                     Phone: 202-661-2200
                                                     Fax: 202-661-2299
Case 1:19-cv-01176-AJT-MSN Document 13 Filed 10/03/19 Page 2 of 3 PageID# 132



                                         kelleym@ballardspahr.com
                                         brownjay@ballardspahr.com

                                         Counsel for Defendants CBS Corporation
                                         and CBS Broadcasting Inc.
Case 1:19-cv-01176-AJT-MSN Document 13 Filed 10/03/19 Page 3 of 3 PageID# 133



                                  CERTIFICATE OF SERVICE

       I certify that on October 3 2019, I caused a true and correct copy of the foregoing

Rule 7.1 Corporate Disclosure Statement by Defendants CBS Corporation and CBS

Broadcasting Inc. to be filed electronically with the Clerk of Court using the CM/ECF system,

which will then send a notification of such filing to all interested parties.




                                                        /s/ Matthew E. Kelley
                                                       Matthew E. Kelley, Va. Bar No. 84045
                                                       Ballard Spahr LLP
                                                       1909 K Street NW, 12th Floor
                                                       Washington, DC 20006-1157
                                                       Phone: 202-661-2200
                                                       Fax: 202-661-2299
                                                       kelleym@ballardspahr.com

                                                       Counsel for Defendants CBS Corporation
                                                       and CBS Broadcasting Inc.
